DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on September 1, 2021 is acknowledged.
Claims 14 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the two radially protruding contact areas are arranged and or designed such that the two … are symmetrical to a symmetry plane” in Lines 2-3.  The metes and bounds of “arranged” and “designed” are unclear as to scope and how they differ.  Also, it is odd to state that the two contact areas are symmetrical to a symmetry plane.  That is, the contact surfaces 
Claim 6 recites “a non-radial direction with respect to the receiving hole” in Line 2.  The metes and bounds of this direction are not clearly understood.  The radial direction is generally known in the art as being perpendicular to the rotational axis.  Here, it appears Applicant is attempting to set forth a different definition of some sort.  Appropriate correction required.
Claim 8 recites “the symmetry plane” in Line 3.  The limitation lacks sufficient antecedent basis.  Claim 4 recites to a symmetry plane but claim 8 does not depend from claim 4 such that it is unclear what symmetry plane is being referenced.  Appropriate correction required.
Claim 9 recites “a non-radial direction with respect to the receiving hole” in Line 2.  The metes and bounds of this direction are not clearly understood.  The radial direction is generally known in the art as being perpendicular to the rotational axis.  Here, it appears Applicant is attempting to set forth a different definition of some sort.  Appropriate correction required.
Claim 11 recites “in particular” in Lines 2-3.  It is unclear whether the limitations previous to the “in particular” statement is required or if the limitations after the particularity statement are all that is required or vice versa.  Appropriate correction required.
Claim 13 recites “the tool head can be fixed to the adapter” in Line 4.  The phrase “can be” infers an option, which creates a lack of clarity in the claim.  If Applicant means to set forth a capability, merely stating “capable of being” or something similar thereto would obviate the rejection.  Yet, it would seem odd to set forth capability here as the cutting tool would be both tool head and adapter.  So, perhaps it would be best just to delete the phrase “can be” and replace it with the word “is.”  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimer (US Pub. No. 2016/0107284 A1).
(Claims 1 and 13) Haimer discloses a cutting tool (1) that includes an adapter (4) and a tool head (2) capable of being used with the adapter (4).  The adapter (4) having a central pin (5) with a circular cross-section (Fig. 3).  The tool head (1) has a receiving hole extending along a longitudinal axis of the tool head and being adapted to receive the central pin of the adapter when the tool head is fixed to the adapter (Figs. 1, 2, 4-8; ¶ 0027).  At an inner surface of the receiving hole at least one radially protruding contact area for contacting the central pin is provided (Figs. 1-8).  That is, the inner surface of the receiving hole protrudes, at least relative to the groove (11) to contact the pin.  The embodiment illustrated in Figures 5-6 specifically calls out a contact protrusion (15) and states that the inner surface may have grooves opposite the grooves in the pin (¶¶ 0033-0034).  The latter arrangement creates a series of protruding contact areas between the grooves.
(Claim 2) At least one drive element provided at a proximal end surface of the tool head and being adapted for positive engagement with a drive component of the adapter when the tool head is fixed to the adapter (¶ 0031; Fig. 3).  One of the drive element and the drive component is a drive key (14) and the other one is a complementary keyway (¶ 0031).
(Claim 10) The tool head includes a through hole being adapted to receive a fastening screw (3) for fixing the tool head to the adapter (Figs. 1, 2, 4-7).
(Claim 11) A longitudinal axis of the through hole is the longitudinal axis of the tool head, in particular the tool head is adapted to rotate around the longitudinal axis of the through hole, when material processing is performed with the tool head (Figs. 1, 2, 4-7; ¶ 0037).  
(Claim 12) The tool head is a shell milling cutter head (Figs. 1, 2, 4-7; ¶ 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Haimer (US Pub. No. 2016/0107284 A1).
(Claim 3) Haimer does not explicitly disclose exactly two radially protruding contact areas spaced apart circumferentially.  Yet, the reference does consider the value of two as claimed in claim 1 - “at least one” groove.  The number of grooves is a result-effective variable because it impacts the amount of coolant delivered to the cutting area.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool head disclosed in Haimer with exactly two grooves, and therefore exactly two radially protruding contact areas spaced apart circumferentially, capable of contacting the central pin in order to optimize the amount of coolant distributed to the cutting area.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are 
(Claim 4) The two radially protruding contact areas are arranged and/or designed such that the two radially protruding contact areas are symmetrical to a symmetry plane (¶ 0030).  The symmetry plane is not explicitly disclosed as being perpendicular to a longitudinal axis of the drive element and passes through a longitudinal axis of the tool head.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool head disclosed in Haimer with a symmetry axis positioned as claimed as obvious to try to obtain the predicable result of a balanced tool capable of delivering coolant to the cutting area.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haimer (US Pub. No. 2016/0107284 A1) in view of Severson (US Patent No. 2,361,324) and Mani (US Pub. No. 2015/0306686 A1).
(Claim 5) Haimer does not explicitly disclose a pin screw and thread hole for said pin screw extending crosswise to the longitudinal axis of the tool head for contacting the central pin in the manner claimed.
Severson discloses a pin (28) and hole (26) for said pin extending crosswise to the longitudinal axis of a tool head (2) for contacting a central pin (6; Figs. 1, 2).  The crosswise hole reaches to a receiving hole (12) for the central pin.  The pin is capable of contacting the central pin and to push the central pin against an opposing contact area of the hole (26; Figs. 1, 2) when the central pin is received in the receiving hole and the pin screw is tightened.  At a time prior to 
Mani discloses a pin screw (72, 74) and threaded hole (30, 32) therefor for locking a tool head relative to an adapter.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified tool head disclosed in Haimer with a threaded pin and threaded hole as suggested by Mani in order to connect the pin to the tool head.
(Claim 6) The threaded hole extends in a non-radial direction (at least because the hole has a diameter so it at least has a dimension extending transverse to the radial direction) with respect to the receiving hole (Severson Figs. 1, 2), such that the pin screw contacts the central pin received in the receiving hole with its circumferential surface (pin is pointed much like Applicant’s disclosed pin screw).  The pin screw is capable of pushing the tool head against the adapter, when the central pin is received in the receiving hole and when the pin screw contacting the central pin is tightened (Severson Figs. 1, 2).
(Claim 7) The pin screw includes a chamfer (Severson Figs. 1, 2) capable of contacting the central pin, when the tool head is fixed to the adapter (Severson Figs. 1, 2).
(Claim 8) The pin screw is capable of contacting the central pin in a contact region, when the tool head is fixed to the adapter, wherein the contact region lies in the symmetry plane (as suggested by Severson in Figure 2, the symmetry plane lies perpendicular to the keys/keyways (34)).
(Claim 9) The modified tool discloses a longitudinal axis of the drive element being perpendicular to the longitudinal/rotational axis of the tool head, but the modified device of 
Mani discloses a thread hole oriented in a non-radial direction with respect to a plane perpendicular to a longitudinal axis (14) of the tool head (22).  An angle between a longitudinal axis of the thread hole and a longitudinal axis perpendicular to the rotational axis of the tool head is in the claimed range (¶ 0028).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified tool head disclosed in Haimer with a threaded hole orientation as suggested by Mani in order to position the pin to counteract rotational forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN RUFO/Primary Examiner, Art Unit 3722